DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.
 
Applicant’s amendment and response filed on 04/16/2021 has been received and entered into the case record.
Claims 1, 2, 13-15 and 24 are amended. 
Claims 12 and 16 are canceled. 
Claims 1-3, 5, 8-11, 13-15, and 17-24 are pending and have been considered on the merits. All arguments have been fully considered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5, 8-13 and 15-23 rejected under 35 U.S.C. 103 as being unpatentable over Bengea (US20120276631; IDS reference US1 filed on 07/06/2018) in view of Gramer et al (2011. 108(7): 1591-1601; IDS reference NPL3 filed on 07/06/2018), Grainger et al. (2013. Biotechnology and Bioengineering 110; IDS Reference NPL2 filed on 07/06/2018), and Ivarsson et al (2014. Journal of Biotechnology 188(2014): 88-96; IDS reference NPL5 filed on 07/06/2018).
Regarding claims 1-3, 5, 8-13, and 21, Bengea teaches a method of producing a recombinant protein in mammalian cells (i.e. CHO cells) and controlling the galactosylation profile of said recombinant protein wherein the protein is an antibody (para. [0005-6, 0037]). Through the culturing of said recombinant protein, the culture media is supplemented with a feed media of “at least about 100 µM manganese (II) chloride” and “at least about 5mM galactose” in order to increase galactosylation (para. [0007]). Furthermore, Bengea discloses a pH shift from 7.1 to 6.9 during the first few days before it is held constant at the pH of 6.9 for the remainder of culturing. Additionally the feed media was administered at least twice over the course of the culture (Example 1). Bengea does not teach the supplementation of uridine (claims 1-2, 8), amino acids in the feed media (claim 19), large scale production (claim 3), or constant temperature within the culture (claim 18). Furthermore, Bengea does not teach a feeding step before step (c) wherein a composition added to the culture does not include nucleosides or sugars (claim 21).
Gramer et al. teaches increasing the galactose concentration by modulating the galactosylation of CHO cells via supplementing feed media for the cell culture with 5mM galactose, 1mM uridine, and 0.002 mM manganese (II) at the 1X concentration level. The run was carried out at a volume of 2L but was also reproduced successfully at a large scale volume of 1000L (See Abstract). The culture was carried out in a bioreactor maintained at a constant temperature and a pH of 7.0 (p. 1593). Additionally the culture included an amino acid balancing phase where a composition consisting of only amino acids (i.e. cysteine) were fed into the culture throughout the process. This composition of only amino acids was also added in steps before the UMG media was fed into the culture (Figure 1, p. 1595) thereby being a feeding step without nucleosides or sugars before UMG supplementation. 

It would be obvious to one skilled in the art to modify Bengea’s pH ramp and galactose and manganese supplementation with Gramer et al.’s method of UMG supplementation in order to yield a method for producing antibodies from CHO cells by means of a feeding composition comprising uridine, manganese (II) chloride, and galactose (UMG), as well as an addition of amino acids, which can be replicated on a larger scale with a reasonable expectation of success. Furthermore, the method could be modified by utilizing media not comprising galactose as taught by Grainger et al. with a reasonable expectation of success. One of ordinary skill in the art would be motivated to use UMG as taught by Gramer et al. in the feed media rather than just manganese and galactose as taught in Bengea, because there was not only an increase in galactosylation but also as a synergistic effect only occurring with all three components in which the antibody Fc galactose content increased (Gramer et al, p. 1599). Galactosylation increases complement-dependent cytotoxicity (CDC) which increases the efficacy of the produced antibodies (Ivarsson et al., p. 88). Furthermore, an artisan would be motivated to utilize a starting media without galactose as it has been shown that the addition of galactose and other supplements to media not containing said supplements increases the galactosylation of the monoclonal antibodies compared to that of the control without supplementation and no galactose, uridine, or manganese present (Grainger et al. Table 1, Figure 3). Furthermore, high galactose supplementation after 72 hours of 
Additionally, Gramer et al. found that many amino acids, including cysteine, were almost depleted mid run and therefore, the step of adding amino acids back into the culture would decrease the occurrence of a limiting amino acid in the culture media thereby not inhibiting galactosylation (p. 1597). Overall, the addition of both the amino acids and the UMG media as feeding compositions increased the instantaneous specific antibody production rate in the CHO cells (Fig 1).
Regarding the limitation wherein the cells are cultured at a certain pH to a cell viability of 4.5 to 6.0 x 106 cells/mL, Bengea teaches that cells are cultured to a viable cell density of 3.8 x 106 cells/mL via a 3 day ramp as the pH shift occurs (para. 0074). Bengea additionally, teaches that they do not utilize a temperature shift until the cells are cultured to a viable cell density of 5 x 106 cells/mL (i.e. 4.5 to 6.0 x 106 cells/mL) (para. 0111). As there is no time limitation on the instant claims for how long the cells are cultured to reach the claimed viabile cell density, it would be obvious to one of ordinary skill in the art to culture cells to 5 x 106 cells/mL before employing a change in process parameters as it is known in the art that the cells can be cultured to a viable cell density within the claimed range.
Regarding claim 17, Bengea teaches that the pH was shifted over the course of 3 days and then cultured at a second constant pH until day 10 (Example 1, Figure 2A).
Regarding claim 22, Bengea teaches a cell culture media that is supplement-free (para. [0007]). The supplement is the feed media comprising galactose and manganese. 
Regarding claim 23, Bengea teaches a feed media which does not disclose thymidine, fructose, mannose, sucrose, or N-acetylmannosamine in its composition (para. [0047)].
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bengea (supra) in view of Gramer et al (supra), Ivarsson et al. (supra), Grainger et al. (supra) as applied to claims 1-13 and Current Pharmaceutical Biotechnology 9: 447-467; IDS Reference NPL1 filed on 07/06/2018) and Visser et al. (2013. BioDrugs 27(5):495-507; IDS reference NPL7 filed on 07/06/2018).
Bengea in view of Gramer et al., Ivarsson et al., and Grainger et al. make obvious a process of producing recombinant expressed antibody adalimumab through a biphasic fed-batch process with a pH shift from 7.1 to 6.9 and a feeding composition comprising 5mM galactose, 1mM uridine, and 0.002 mM manganese (II) chloride in CHO cells wherein the media does not comprise UMG before supplementation. Bengea in view of Gramer et al. does not teach a 1st pH of 7.15 for a period of time and a shift to a second pH of 7.0 for a period of time, nor a Rituximab biosimilar.
Ivarsson et al. teaches a pH shift experiment in producing monoclonal antibodies in mammalian cells where the first pH was 7.2 and the second pH was 7.0 (p. 91). 
Chartrain and Chu teach it is well known in the art that mammalian cells are cultivated at a pH of 7.15 (p. 458).
Visser et al. teaches Rituximab biosimilar known in the art, GP2013, produced in CHO cells and in a fed-batch bioreactor (Abstract).
It would be obvious to one skilled in the art to use the process method of Bengea and Gramer et al. in order to produce Visser et al.’s Rituximab biosimilar antibody while utilizing the pH shift disclosed by Ivarsson et al starting at a pH of 7.15 described by Chartrain and Chu. The feed media and pH shift would increase the galactosylation profile of the biosimilar as previously described above as well as increase the productivity of producing antibodies from the cell culture (Ivarsson et al., Fig 2). Rituximab binds to the CD20 antigen on the surface of B cells and the main contributors to its function of killing the targeted B cell are CDC, antibody-dependent cellular cytotoxicity (ADCC), and direct induction of apoptosis (Visser et al., p. 495). Through increasing galactosylation, CDC increases, increasing the efficacy of the biosimilar antibody (Ivarsson et al., p. 88).
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 1 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bengea (supra) in view of Gramer et al (supra) as applied to claims 1-13 and 16-23 above, and in further view of Zhu et al. (2005. Effects of elevated pCO2 and Osmolality on Growth of CHO cells and production of antibody fusion protein B1: A case study, Biotechnol. Prog. 21, 70-77; previously cited on PTO-892 filed on 05/29/2020)
As illustrated above, Bengea in view of Gramer et al., Ivarsson et al., and Grainger et al. make obvious a process of producing recombinant expressed antibody adalimumab through a biphasic fed-batch process with a pH shift from 7.1 to 6.9 and a feeding composition comprising 5mM galactose, 1mM uridine, and 0.002 mM manganese (II) chloride in CHO cells wherein the media does not comprise UMG before supplementation. They do not teach maintaining an osmolality of 330 to 370 mOsm/kg. 
Zhu et al. teaches a large scale cell culture producing an antibody protein, disclosing that high osmolality can have adverse effects to cell cultures in bioreactors. The cell cultures were maintained at an osmolality between 316 mOsm/kg and 445 mOsm/kg. (See Abstract). 
It would be obvious to one skilled in the art to modify the cell culture and feed media of Bengea in view of Gramer et al. to the osmolality parameters illustrated in Zhu et al. with a reasonable expectation of success. One of ordinary skill in the art would be motivated to maintain an osmolality of 330 to 370 mOsm/kg as it falls in the range for CHO process parameters known in the art. (Zhu et al., Figure 3, p. 70). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 


Response to Arguments
Applicant’s arguments filed on 04/16/2021 with respect to the 103 rejections of claims 1, 2, 14 and 15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant's arguments filed on 04/16/2021 concerning have been fully considered but they are not persuasive. 
Applicant’s Arguments on pages 8-10 discuss the 103 rejection set forth in the previous Office Action. As addressed above, Applicant outlines the amendments made which are new limitations incorporated in new rejections. Furthermore, Applicant states that an artisan of skill would have known that Bengea does not teach that the pH shift increases the galactosylation as only Example 1 discloses the ramp wherein the galactosylation is only increased by 4.7% and Examples 5 and 8 without galactose and constant pH improve galactosylation by 6% and 8.9%.
While Bengea does not explicitly attribute the galactosylation to the pH shift, an artisan of ordinary skill would be able to infer or conclude from the pH shift present in Bengea’s culturing method which overall result in an increase of galactosylation that a pH shift would affect galactosylation. 
On page 11, Applicant discusses point b) wherein the pH shift in Ivarsson shows pH 7.2 to 7.0 has a galactosylation degree that is only slightly higher than no pH shift and that 7.2 to 6.8 has the highest degree, thus an artisan would be motivated to utilize 7.2 to 6.8 and not 7.2 to 7.0. 
Examiner disagrees. As the claim does not require a specific increase in galactosylation, and Ivarsson shows that there is still a degree of increase with the pH shift, the limitation is still met with the pH shift of 7.2 to 7.0. Claims 1 and 2 only specify that the pH shift is 0.05 to 0.3 degrees lower which is met by Ivarsson. 
On pages 12-15, Applicant addresses claim 14 and 15, amendments to recite viable cell densities are not remedied by Chartrain and Chu. Chartrain focuses on the viability and productivity of the cultured cells via pH change and shows that pH 6.7 to 7.0 reduces cell growth and increases specific productivity. 
Examiner disagrees. Both 7.15 and 7.2 are disclosed in CHO cell cultures as appropriate pH levels as well as being part of a pH shift and therefore one of ordinary skill in the art would with a reasonable expectation of success chose 7.15 or 7.2. 
On pages 15 and 16, Applicant discusses Zhu et al. wherein applicant has amended the range to 330-370 in regards to osmolality and that Zhu only teaches 260-320 as to mimic the osmolality of 290 in serum. 
Examiner disagrees, Zhu et al. teaches a range of osmolality between 316 mOsm/kg and 445 mOsm/kg as process parameters known in the art and therefore Zhu still encompasses the newly amended claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635